DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “the two channels” in line 4 should be amended to --the at least two channels--; “being operable for” in line 6 should be amended to --being configured to--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “a first system reaction time” in lines 2-3 should be amended to --a first reaction time of the control system--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “a second system reaction time” in lines 2-3 should be amended to --a reaction time of the control system--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “the channel disabled at time T” in line 6 should be amended to --the most recent channel disabled and not currently enabled at time T--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control system” in claims 1-19 which corresponds to one or more processors in the specification, and any equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Below are the specific indefiniteness issues that the examiner has found, however it is noted that the claims are replete with indefiniteness issues and applicant is invited to review each of the claims to correct any issues that may not have been found by the examiner in light of the significant amount of indefiniteness issues raised below.
Regarding claim 1, the claim recites the limitation “activating channels” in line 7 which renders the claim indefinite because it is unclear whether this is directed to the previously recited “at least two channels”, or is introducing additional channels that are independent from those previously cited. For purposes of examination, this will be treated as being directed to the previously recited “at least two channels” of the claim.
Further regarding claim 1, the claim recites the limitation “at least one channel from amongst all active channels” which further renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “at least two channels” in the claim. For purposes of examination, this will be treated as being directed to the previously recited “at least two channels” of the claim.
Regarding claims 1, 7-8, 12-13 and 19-20, the claims recite the limitation “all active channels” which renders the claims indefinite because it is unclear whether these are the same or different than the previously recited “at least two channels”. For purposes of examination, these will be treated as being activated channels from the previously recited “at least two channels”.
Regarding claims 2, 5 and 9, the claims recite the limitation “all channels” which renders the claims indefinite because it is unclear whether this refers to the “at least two channels”, “active channels”, or “at least one channel from amongst all active channels” as previously set forth in claim 1. For purposes of examination, this will be treated as referring to any of the “at least two channels”, “active channels”, or “at least one channel from amongst all active channels” as previously set forth in claim 1.
Regarding claim 3, the claim recites the limitation “at least two electrosurgical probes” in line 2 which renders the claim indefinite because it is unclear if these are the same or different than the previously recited “at least two probes” of claim 1. For purposes of examination, this will be treated as being the same as the previously recited “at least two probes” of claim 1.
Regarding claim 4, the claim recites the limitation “at least one channel” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “at least two channels” of claim 1. For purposes of examination, this will be treated as being directed to at least one channel of the previously recited “at least two channels” of claim 1.
Regarding claims 6 and 17, the claims recites the limitation “any channel” which renders the claims indefinite under substantially similar rationale as that applied to claims 2, 5 and 9 above.
Claims 7 and 8 recite the limitation "the temperature error" in line 2. There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 9, the claim recites the limitation “an output power limit” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “maximum output” in line 2 of claim 1. For purposes of examination, this will be treated as optionally being the same or different than the previously recited “maximum output” in line 2 of claim 1.
Claim 10 recites the limitation "the least power" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the most power" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Further regarding claims 10 and 11, the claims recite the limitation “a channel” which renders the claims indefinite because it is unclear whether this is the same or different than the previously recited “at least two channels” of claim 1. For purposes of examination, this will be treated as being included in the “at least two channels” as previously recited in claim 1.
Claim 12 recites the limitation "the least power" and “the most power” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Further regarding claim 12, the claim recites the limitation “a channel of than channels” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “at least two channels” of claim 1. For purposes of examination, this will be treated as being included in the “at least two channels” as previously set forth in claim 1.
Regarding claim 13, the claim recites the limitation “more than one channel from amongst all active channels” which renders the claim indefinite because it is unclear whether the “more than one channel” is part of or different than the “at least two channels” as previously set forth in claim 1. For purposes of examination, this will be treated as being included in the “at least two channels” as previously set forth in claim 1.
Regarding claim 14, the claim recites the limitation “a channel” which renders the claim indefinite under substantially similar rationale as that applied to claims 2, 5 and 9 above.
Claim 16 recites the limitation "the most recently disabled channel" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “the time” in line 3; " the most recently disabled and not currently enabled channel" in lines 3-4; “the total requested power across all channels” in lines 4-5; “the last output power” in lines 5-6. There is insufficient antecedent basis for these limitations in the claim. It is also noted that the limitations within parenthesis are not treated as active claim limitations, therefore claim 18 does not reasonably make sense as a sentence, and therefore no art rejection can reasonably be applied to the claim. Additionally, it is noted that time T is defined by the claim, however it does not appear in the equation provided in the parenthesis.
Claim 20 recites the limitation "the channels" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The examiner has applied the prior art to the best of their ability in light of the significant issues under 35 U.S.C. 112(b) as further detailed above.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGregor et al. (US 2020/0008867).
Regarding claim 1, McGregor discloses an electrosurgical system for delivering energy to tissue (as shown in Fig. 1, see also Fig. 5) comprising: a generator (see generator 102, Fig. 1) having a maximum output (see 80 Watt generator, [0054]) and at least two channels (see connectors 140 for each probe as shown in Fig. 1, is it also noted that a separate cable for each probe is also contemplated in [0031]); at least two probes operable to be connected to the at least two channels such that the two channels are operable to deliver energy (see probes 107 operable to connect to each of the channels/cables for electrical connection to deliver energy; [0031], Figs. 1 and 5); and a control system (see controller 120; [0034]-[0036], Fig. 2), when the at least two probes are connected to the at least two channels, being operable for: (a) activating channels which are to be activated (see “modulating the power that is sent to the probes 107”, [0037]; see also activation of probes in [0057]); (b) checking for disabling conditions (see controller also increases or decreases power based on temperature measurements being checked, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power; see [0037]; see also checking for if probes do not have available power above a certain threshold, [0057]); and (c) if there are disabling conditions, disabling at least one channel from amongst all active channels (the examiner notes that this limitation is contingent upon there being enabling condition, therefore it does not include step if the condition precedent is not met, see MPEP 2111.04(II); however see omission of cycling through probes that do not have sufficient power available, McGregor [0057]).
Regarding claim 2, McGregor further discloses wherein the control system is operable to activate the channels at the same time (see bipolar activation of two probes at the same time, [0053]).
Regarding claim 3, McGregor further discloses wherein the control system is operable to check if at least two electrosurgical probes are active (see checking of probes via low-power impedance measurements for all probes, which conveys information indicating which of the probes are active; [0059]).
Regarding claim 4, McGregor further discloses wherein the control system is operable to check if at least one channel is in a ramping phase (temperature measurements from one or more probes are taken, therefore the controller checks if the probes are ramping temperature during the procedure, [0037]).
Regarding claim 5, McGregor further discloses wherein the control system is operable to check if a total requested power for all channels is greater than the maximum output of the generator (see omission of cycling through probes that do not have sufficient power available, since their power requirements are above the available power, then the total power is above the maximum power output since maximum power is divided among all active probes; [0056]-[0057]).
Regarding claim 6, McGregor further discloses wherein the control system is operable to check if any channel has been disabled, or enabled, within a first system reaction time (see omission of cycling through treatment procedures of probes 107 that do not have an available power above a certain threshold, which requires checking to see which probe channels are (enabled) and are not to be cycled through (disabled) within a cycle time of the processor 102, [0057]).
Regarding claims 7 and 8, McGregor further discloses wherein the control system is operable to check if the temperature error in all active channels which are in ramping is more than a pre-set temperature error (see “power to each of the probes 107 can be increased when a temperature measurement is low or decreased when a measurement is high” which implies a temperature error for the active channels since the measured temperature must be deviating from a desired temperature error that was pre-set for the processor during temperature ramping; [0037]).
Regarding claim 9, McGregor further discloses wherein the control system is operable to check if a total requested power for all channels is greater than an output power limit of the generator for a period of time (see checking to see which probes do not have an available power above a certain threshold, since their power requirements are above the available power, then the total power is above the maximum power output since maximum power is divided among all active probes and this occurs over a cycle time for the processor; [0057]).
Regarding claim 10, McGregor further discloses wherein the control system is operable to disable a channel which takes the least power from amongst all active channels (the controller 120 is operable for individually controlling the probes, and further operable for terminating power to one or more probes, see [0037]; see also omission of cycling through probes that do not have sufficient power available, these are considered as active probes that take the least power; [0056]-[0057]).
Regarding claim 11, McGregor further discloses wherein the control system is operable to disable a channel which takes the most power from amongst all active channels (the controller 120 is operable to decrease power based on temperature measurements, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power and wherein the channel taking the most power is being interpreted as any channel taking increased power relative to the other probes; see [0037]).
Regarding claim 12, McGregor further discloses wherein the control system is operable to disable a channel other than channels which take the least power or the most power from amongst all active channels (the controller 120 is operable for individually controlling the probes, and further operable for terminating power to one or more probes which would include a probe other than the probes taking the least or the most amount of power at a given time; see [0037]).
Regarding claim 13, McGregor further discloses wherein the control system is operable to disable more than one channel from amongst all active channels (the controller 120 is operable for individually controlling the probes, and further operable for terminating power to one or more probes; see [0037]).
Regarding claim 14, McGregor further discloses wherein the control system is operable to disable a channel temporarily (the controller 120 is operable to independently start and stop probes, therefore it is capable of stopping a channel for the probe temporarily and then turning it back on; see [0057]; the controller also increases or decreases power based on temperature measurements, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power; see [0037]).
Regarding claim 15, McGregor further discloses wherein the control system is further operable to check for enabling conditions (the controller increases or decreases power based on temperature measurements, where temperature at which power is increased is interpreted as “enabling conditions” since the device would be enabled to produce higher power; see [0037]).
Regarding claim 16, McGregor further discloses wherein if there are enabling conditions, the control system is operable to re-enable the most recently disabled channel (the examiner notes that this limitation is contingent upon there being enabling condition, therefore it does not include step if the condition precedent is not met, see MPEP 2111.04(II); however the examiner notes that McGregor does disclose that the controller increases or decreases power based on temperature measurements, where temperature at which power is increased is interpreted as “enabling conditions” since the device would be enabled to produce higher power and therefore the controller would re-enable high power output of recently disabled probes when the temperature conditions are appropriate; see [0037]).
Regarding claim 17, McGregor further discloses wherein the control system is operable to check if any channel has been disabled, or enabled, within a second system reaction time (see omission of cycling through treatment procedures of probes 107 that do not have an available power above a certain threshold, which requires checking to see which probe channels are (enabled) and are not to be cycled through (disabled) within a cycle time of the processor 102, [0057]; it is further noted that although the claim requires a “second system reaction time”, the claim does not require a first reaction time beforehand and therefore only one reaction time is within the scope of the claim).
Regarding claim 19, McGregor further discloses wherein the control system is operable to check if total power used by all active channels is less than a selected power level having a safety factor (see omission of cycling through treatment procedures of probes 107 that do not have an available power above a certain threshold (which requires the controller 102 to check which probes to omit), the threshold corresponding to a selected power level that has a safety factor by virtue of the division of power according to the number of probes connected which provides additional safety by preventing power dependencies between the probes, [0056]-[0057]).
Regarding claim 20, McGregor discloses a method of delivering energy (see method of Fig. 5) to at least two electrosurgical probes connected to at least two of the channels (see probes 107 operable to connect to each of the channels/cables 140 for electrical connection to deliver energy; [0031], Figs. 1 and 5) of a generator (see generator 102, Fig. 1) wherein the generator has a maximum output (see 80 Watt generator, [0054]), the method comprising the steps of (a) activating channels which are to be activated (see “modulating the power that is sent to the probes 107”, [0037]; see also activation of probes in [0057]); (b) checking for disabling conditions (see controller also increases or decreases power based on temperature measurements being checked, where decreasing is interpreted as “disabling” since the device would no longer be able to produce high power; see [0037]; see also checking for if probes do not have available power above a certain threshold, [0057]); and (c) if there are disabling conditions, disabling at least one channel from amongst all active channels (the examiner notes that this limitation is contingent upon there being enabling condition, therefore it does not include step if the condition precedent is not met, see MPEP 2111.04(II); however see omission of cycling through probes that do not have sufficient power available, McGregor [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nasab et al. (US 2005/0010206) discloses a front panel control and display that can be used to set the maximum power value sent to any one electrode (see Nasab [0049]); DiCarlo et al. (US 2010/0023002) discloses sequential activation of output for a plurality of ablation probes and control therefor (see DiCarlo Figs. 7-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794